Citation Nr: 1146859
Decision Date: 12/22/11	Archive Date: 01/30/12

DOCKET NO. 03-34 782	)       DATE	22 DEC 2011

On appeal from the Department of Veterans Affairs Regional Office in North Little Rock, Arkansas

THE ISSUE

Entitlement to an initial compensable rating for service-connected bilateral hearing loss.

ATTORNEY FOR THE BOARD

S. Heneks, Counsel

INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas. This rating decision granted entitlement to service connection for left ear hearing loss and assigned a non compensable rating effective October 15, 2002 and denied service connection for right ear hearing loss. The Veteran disagreed with the initial rating assigned and the denial of service connection.

The Board remanded in April and December 2006. The Board then denied the claims in a September 2007 decision. Subsequently, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court) and in an Order dated in December 2008, the Court ordered that the November 2008 joint motion for remand (Joint Motion) be granted and remanded the Board's decision for proceedings consistent with the Joint Motion filed in this case.

In April 2010, the Board remanded the claims to obtain VA records and a VA examination. The requested VA records were associated with the claims file and as will be discussed more thoroughly below, an examination that is adequate upon which to base a decision was obtained n May 2011. A result of the May 2011 VA examination, service connection for right ear hearing loss was granted in an October 2011 rating decision and assigned an effective date of October 15, 2002. Accordingly, the issue remaining on appeal has been recharacterized as reflected above. Given the foregoing, the Board finds that VA has substantially complied with the Board's April 2010 remand with regard to this appeal. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

-2-

In October 2011, the Veteran indicated that he wished to revoke his representative. 38 C.F.R. 20.1304.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. At the most severe, the Veteran's bilateral hearing loss reflected Level II hearing in the right ear and Level III hearing in the left ear.

CONCLUSION OF LAW

The criteria for a compensable evaluation for the Veteran's bilateral hearing loss have not been met. 38 U.S.C.A.  1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R.  4.1, 4.2, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A.  5103(a), 5103A; 38 C.F.R.  3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A.  5103(a); 38 C.F.R.  3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120(2004).

-3-

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims held that, upon receipt of an application for a service connection claim, 38 U.S.C.  5103(a) and 38 C.F.R.  3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

For an increased compensation claim, section  5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life. Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). Further, if the Diagnostic Code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant. Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life. As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation, e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application

-4-

rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability. Vazquez-Flores, 22 Vet. App. 37.

However, the Federal Circuit recently issued a decision vacating the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C.  5103(a) need not be veteran specific." Similarly, "while a veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication." Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments." Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Nevertheless, in this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection. In this regard, once service connection is granted and an initial disability rating and effective date have been assigned, the claim is substantiated, and additional 5103(a) notice is not required. See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Thus, because the notice that was provided to the Veteran in October 2002 before service connection was granted in December 2002 for the left ear and in October 2011 for the right ear was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, the duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim. The Veteran was also afforded VA examinations in connection with his claim. Most recently, the Veteran had a VA examination in May 2011. 38 C.F.R.  3.159(c) (4). When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312

-5-

 (2007). As noted below, the Board finds that the most recent VA examination obtained in this case is adequate, as it is predicated on a review of the claims file and all pertinent evidence of record, and it fully addresses the rating criteria that is relevant to rating the disability in this case. In particular, pure tone threshold readings were taken and the impact of the Veteran's hearing loss on his daily life and employment was recorded. Thus, there is adequate medical evidence of record to make a determination in this case.

VA has also assisted the Veteran throughout the course of this appeal by providing him with an October 2003 SOC (statement of the case) and September 2006, June 2007, and October 2011 SSOCs (supplemental statements of the case), which informed him of the laws and regulations relevant to his claim. For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A.  1155; 38 C.F.R.  4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R.  4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R.  4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R.  4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical

-6-

reports precedence over the current medical findings. Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made. Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous ...." Fender son v. West, 12 Vet. App. 119, 126 (1999). If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second. The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.
VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests. The vertical line in

-7-

Table VI (printed in 38 C.F.R.  4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test. The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss. The percentage evaluation is found from Table VII in 38 C.F.R.  4.85 by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity. For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent. See 38 C.F.R.  4.85.

Regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral. Each ear will be evaluated separately. 38 C.F.R.  4.86(a). The provisions of 38 C.F.R.  4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIA, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral.

In considering the evidence of record under the laws and records as set forth above, the Board concludes that the Veteran is not entitled to a compensable initial evaluation for his bilateral hearing loss under 38 C.F.R. 4.85 or 4.86, Diagnostic Code 6100. In this regard, on a September 2002 VA evaluation, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
35
55
55

-8-

LEFT
30
35
65
75


The Veteran's average pure tone threshold was 42.5 decibels in his right ear and 51.25 decibels in his left ear. Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 76 percent in the left ear. However, under the notes section, the examiner indicated "recorded NU6 lists, female voice." As was explained in more detail during a later May 2010 VA audiological evaluation (noted below), N-6 is a speech discrimination test separate from the Maryland CNC test. Thus, it does not appear that the Maryland CNC controlled speech discrimination test was used, which is required pursuant to the regulation. 38 C.F.R.  4.85(a). Accordingly, the Board cannot rely on the results of his examination for rating purposes.

On an August 2006 VA examination, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
35
55
60
LEFT
25
25
55
70


The Veteran's average pure tone threshold was 43.75 decibels in his right ear and 43.75 decibels in his left ear. Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 78 percent in the left ear. The results of the examination correspond to Level II hearing for the right ear and Level III hearing for the left ear in Table VI. When those values are applied to Table VII, a 0 percent disability evaluation would be assigned under the provisions of 38 C.F.R.  4.85.

On a May 2010 VA audiological evaluation, pure tone thresholds, in decibels, were as follows:

-9-

HERTZ



1000
2000
3000
4000
RIGHT
30
45
65
70
LEFT
35
50
65
80


The Veteran's average pure tone threshold was 52.5 decibels in his right ear and 57.5 decibels in his left ear. Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 60 percent in the left ear. However, the Board notes that the examiner used the NU-6 standard instead of the Maryland CNC standard, as indicated by the checked box next to "NU-6." Accordingly, the Board cannot rely on the results of his examination for rating purposes. 38 C.F.R.  4.85(a).

On a May 2011 VA examination, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
45
60
60
LEFT
25
45
55
80


The Veteran's average pure tone threshold was 47.5 decibels in his right ear and 51.25 decibels in his left ear. The examiner noted that the bilateral speech recognition scores were too unreliable to score. The examiner added that the word recognition scores were not reported as they were considered unacceptable for rating purposes due to the high number of non-responses and pattern of responses. It was stated that pure tone thresholds also have poor/fair reliability due to PTA/SRT mismatch and are not a true representation of the Veteran's hearing. The examiner indicated to rate on the reported pure tone thresholds, but periodic reviews were recommended.

Accordingly, the results of the VA examination correspond to Level II hearing for the right ear and Level III hearing for the left ear in Table VIA. When those values are applied to Table VII, a 0 percent disability evaluation would be assigned under the provisions of 38 C.F.R.  4.85, 4.86.

-10-

The Board has also considered whether an increased evaluation for bilateral hearing loss is warranted under 38 C.F.R.  4.86. However, the Veteran does not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 hertz in either ear or thresholds of 30 or less at 1000 hertz and 70 or more at 2000 hertz. Accordingly, 38 C.F.R.  4.86(a) is not for application outside of the previously discussed May 2011 VA examination wherein the examiner expressly stated to use puretone thresholds only when rating.

Thus, a compensable rating is not warranted. 38 C.F.R.  4.85 and 4.86, Diagnostic Code 6100. Additionally, as the record contains no evidence showing that the Veteran is entitled to a higher rating at any point during the instant appeal, no staged ratings are appropriate. See Hart, 21 Vet. App. 505. Thus, the Board finds that the current 0 percent evaluation is appropriate and that there is no basis for awarding a higher evaluation for bilateral hearing loss. 38 C.F.R.  4.7, 4.85, 4.86, Diagnostic Code 6100.
Additionally, the Veteran has indicated that he is entitled to an extraschedular evaluation. See 38 C.F.R.  3.321(b)(1); see Thun v. Peake, 22 Vet. App. 111 (2008). He has reported that his children must repeat themselves because he cannot hear them the first time they speak, that he has difficulty with hearing the radio and television, and that he cannot hear or communicate properly. However, the Board does not find that the Veteran's hearing loss affects him in a way to warrant extraschedular evaluation. Cf Martinak v. Nicholson, 21 Vet. App. 447 (2007).

In Martinak, the Court upheld VA's policy of conducting audiometric testing in sound controlled rooms. 21 Vet. App. 447, 453-54. Additionally, the Veteran has offered no expert medical evidence demonstrating that an audiometry test conducted in a sound-controlled room produces inaccurate, misleading, or clinically unacceptable test results; nor has he offered any expert medical evidence demonstrating that an alternative testing method exists and that such method is in use by the general medical community. Therefore, no additional action in this regard is warranted. See Martinak, 21 Vet. App. at 454.

-11-

Moreover, the Compensation and Pension (C&P) hearing examination worksheets were revised to include a discussion of the effect of the Veteran's hearing loss disability on occupational functioning and daily activities. See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans, Apr. 24, 2007); see also 38 C.F.R.  4.10. In Martinak, the Court also held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. 21 Vet. App. at 455.

During the May 2010 VA evaluation, the examiner noted that the Veteran's degree of hearing loss can cause significant communication problems. However, the examiner added that this could be helped with newer hearing aids. The May 2011 VA examiner commented that hearing loss does not prevent a person from seeking and maintaining gainful employment. Importantly, the examiner added that the Veteran's high frequency hearing loss should not cause significant problems in ideal listening situations but he may experience difficulties in the presence of background noise or when he cannot see the speaker's face. It was noted that the continued use of hearing aids and/or other assistive listening devices and/or vocation rehabilitation may enhance the Veteran's ability to obtain/maintain employment.

Moreover, in Martinak the Court noted that even if an audiologist's description of the functional effects of the appellant's hearing disability was somehow defective, the appellant bears the burden of demonstrating any prejudice caused by a deficiency in the examination. There have been no allegations of any prejudice caused by a deficiency in the May 2011 examination here.

The Board concludes that none of the evidence reflects that the Veteran's hearing loss affects his daily life in an unusual or exceptional way. Cf Martinak v. Nicholson, 21 Vet. App. 447 (2007). It is not unusual or exceptional for a hearing loss disability to result in difficulty hearing the radio, television, or others unless the person can see the speaker's face. The evidence does not suggest that the Veteran's hearing loss creates a degree of impairment to prevent him from maintaining gainful employment. Thus, a referral for an extraschedular rating is not warranted.

-12-

ORDER

Entitlement to an initial compensable rating for service-connected bilateral hearing loss is denied.

KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

-13-



